Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 07/10/2020 based on 63/048100 is acknowledged.

Claims 4-11, 16-18, and 20 are withdrawn from further consideration. Applicant made the election of Group I, directed to the embodiment in figures 1A, without traverse, in the response dated 12/13/2021 is acknowledged. 

Claims 1-3, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (20130228490) in view of Workman et al. (20130043826).   Park teaches a vacuum system for use in withdrawing air from a sealed vacuum bag 500 for reducing the size of the vacuum bag when storing the vacuum bag within an interior area of a travel bag, the sealed vacuum bag having an air outlet port 300 (fig. 5) including a one-way valve V in fig.  4, a vacuum pump being the vacuum cleaner which inherently having an electrical wire and an air intake port at 600 (see para. 33).     
Regarding a connection conduit, note the vacuum hose 600 in fig. 7 comprises a first end connected to the air outlet port and the inherently has a second end connected to the air intake port of the vacuum pump assembly.
Park meets all claimed limitations except for a rechargeable battery having a switch and at least one electrical port.     Workman teaches that it is known in the art to provide a rechargeable battery having a switch at 82 to minimize power drain and at least one electrical rechargeable battery having a switch and at least one electrical port as taught by Workman to provide an alternative energy when an outlet is not available. 
[0063] The battery modules 20 of the system may also be used with an inverter module 80 (see FIGS. 2 and 4)to provide AC power (e.g. 110 VAC, 220 VAC, etc.)  to a wide variety of electrical load devices.  The inverter module 80 is shown  to nest directly any size battery module 20 and is retained in place by the  nesting elements 44 and recesses 42 and secured by a retainer strap 50 (in a  similar manner as previously described for the battery modules).  The inverter  module 80 includes a selector switch for operation at either 110 VAC or 220  VAC, and includes an indicator light identifying the output voltage level, and  includes an on/off switch 82 to minimize unintentional drain on the battery  module(s) 20.  The inverter module 80 includes a number of output connectors,  including a `multi-standard` socket 84 configured to receive any of a wide  variety of AC electric plug configurations, and includes sockets configured to  receive other DC plug configurations including USB plugs, 12V barrel  connectors, 12V cigarette lighter connectors, etc. (with emphasis)	 

Regarding claims 2 and 15, note the position of the switch in claim 2 is an intended use and both the switches of the vacuum and the battery of Workman can be turn on.
Regarding claim 12, note that the battery of Workman can be provided in the case while it is used and removable from case.  The claim does not set forth any structure of the travel bag.  Note that there are portable vacuum being used with large travel bag, e.g., travel trunk that can accommodate both the portable vacuum and the battery.


Claims 1-3, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Moyal (9668559) in view of Miller et al. (9385549).  Moyal teaches a vacuum system for use in withdrawing air from a sealed vacuum bag 200 for reducing the size of the vacuum bag when storing the vacuum bag within an interior area of a travel bag, the sealed vacuum bag having an air outlet port including a one-way valve 220 in fig.  4, a vacuum pump 130 and an air intake .
		Moyal teaches a battery removable inside the luggage.

 (20)    The vacuum 130 may be powered by a battery or an external power plug.  The battery may be rechargable such that on a single charge, the vacuum may be used multiple times.  The battery may be a lithium ion battery and may be stored in the luggage 100 along with the vacuum 130.(with emphasis)

Moyal meets all claimed limitations except for the battery having a switch and at least one electrical port or outlet, in use the electrical wire of the vacuum pump assembly electrically connected to the at least one electrical port or outlet.   
Miller teaches that it is known in the art to provide a battery having a switch at 32 and USB ports at 22.  It would have been obvious to one of ordinary skill in the art to provide a battery having switch and port as taught by Miller to provide an alternative power for the device.
With respect to the a vacuum pump assembly having an electrical wire, it would have been obvious to one of ordinary skill in the art to provide an electrical wire for connection to the battery in Miller to provide the necessary connection for the operation of the pump.

Note the claims are broad.  Claim 1 requires only vacuum pump and a rechargeable battery having a switch. The use with a vacuum bag along with a travel are not positively cited and recited only as an intended use.  Note that there are numerous portable vacuum pump and a rechargeable battery having switch available on market today also readable on the claimed device.  The other cited structure such as wire and connection conduit are either inherent or well 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733